

115 HRES 346 IH: Expressing the sense of the House of Representatives that specialty crops are a vital part of agriculture in the United States, and that Congress should fund programs that support specialty crops.
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 346IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Ms. DelBene (for herself, Ms. Blunt Rochester, Mr. Carbajal, Mr. O'Halleran, Ms. Adams, Ms. Wasserman Schultz, Ms. Shea-Porter, Mr. Sean Patrick Maloney of New York, Mr. Welch, Mr. Newhouse, and Mr. Panetta) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONExpressing the sense of the House of Representatives that specialty crops are a vital part of
			 agriculture in the United States, and that Congress should fund programs
			 that support specialty crops.
	
 Whereas specialty crops are defined in section 3 of the Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 7 U.S.C. 1621 note) as fruits and vegetables, tree nuts, dried fruits, and horticulture and nursery crops (including floriculture);
 Whereas producers in the United States grow more than 350 types of fruit, vegetable, tree nut, flower, nursery, and other horticultural crops;
 Whereas the yearly value of specialty crop production totals nearly $60,000,000,000, which accounts for about one-fourth of all domestic crop value;
 Whereas sales of fresh and processed fruits and vegetables total nearly $100,000,000,000 annually; Whereas combined exports of specialty crops grown in the United States totaled about $14,000,000,000 as recently as 2013, which accounts for about 10 percent of all agricultural exports from the United States;
 Whereas approximately 245,000 farms in the United States grow a variety of specialty crops; Whereas all 50 States have specialty crop production, which is most highly concentrated in California, Florida, Washington, Oregon, North Dakota, and Michigan;
 Whereas the Agricultural Act of 2014 (Public Law 113–79) included unprecedented amounts of funding for vital and critical programs such as the Specialty Crop Block Grant Program, the Specialty Crop Research Initiative, and the National Clean Plant Network;
 Whereas, pursuant to section 7306 of the Agricultural Act of 2014, the Specialty Crop Research Initiative, established under section 412 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632), received mandatory funding for fiscal year 2018 and subsequent fiscal years;
 Whereas mandatory funding for the National Clean Plant Network under section 420 of the Plant Protection Act (7 U.S.C. 7721) was increased by the Agricultural Act of 2014;
 Whereas mandatory funding for the Specialty Crop Block Grant Program under section 420 of the Plant Protection Act (7 U.S.C. 7721) was increased by the Agricultural Act of 2014;
 Whereas many important agriculture programs did not, however, receive mandatory funding under the Agricultural Act of 2014;
 Whereas it is paramount that Congress builds on the progress of the Agricultural Act of 2014 to provide funding for these programs in the next act authorizing agricultural programs for a fiscal year after fiscal year 2018, so as to provide certainty to producers across the United States;
 Whereas overall spending on specialty crops is a small percentage of all funding for crops, including mandatory and discretionary spending;
 Whereas producers of specialty crops are not eligible for many of the traditional support programs that benefit producers of other crops;
 Whereas programs that support specialty crops are generally available to all crops, while the opposite is true of specific commodity crops;
 Whereas fruits and vegetables like red raspberries, almonds, apples, apricots, avocados, bananas, beans, blueberries, citrus, cherries, cranberries, figs, grapes, macadamia nuts, nectarines, onions, papayas, peaches, pecans, peppers, plums, potatoes, pumpkins, sweet corn, certain tomatoes, walnuts, asparagus, beets, strawberries, broccoli, and carrots are just a few of the hundreds of specialty crops grown in the United States;
 Whereas specialty crops are a driving force in promoting a healthier country and are part of a healthy, balanced diet that can help consumers reach recommended dietary goals, which call for half of plates to be fruits and vegetables;
 Whereas the number of farms producing fruits, berries, and tree nuts in the United States is steadily increasing;
 Whereas sales of fruits, berries, and tree nuts in the United States are steadily increasing; Whereas according to the most recent census data published by the Census of Agriculture in 2012, 106,000 farms produced fruits, tree nuts, and berries with a total value of $25,900,000,000, an increase of $7,300,000,000 in 5 years;
 Whereas according to such Census, the value of sales for vegetables, potatoes and melons increased from $14,700,000,000 in 2007 to $16,900,000,000 in 2012;
 Whereas according to such Census, the value of nursery, greenhouse, and floriculture sales was $14,500,000,000 in 2012;
 Whereas it is evident that specialty crops are an increasingly important part of agriculture in the United States; and
 Whereas specialty crops deserve their fair share of consideration and funding in agriculture generally, but especially in the annual appropriations process and the next act authorizing agricultural programs for a fiscal year after fiscal year 2018: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that— (1)specialty crops are a vital part of agriculture in the United States; and
 (2)Congress should pass legislation funding programs that support specialty crops as a growing and important part of agriculture in the United States.
			